UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1396



BHAGAVAN ANTLE, d/b/a The       Institute for
Greatly    Endangered and       Rare   Species
(T.I.G.E.R.S.),

                                            Plaintiff - Appellant,

          versus


MIKE JOHANNS, Secretary of Agriculture of the
United States of America,

                                             Defendant - Appellee.


                            No. 07-1557



BHAGAVAN ANTLE, d/b/a The       Institute for
Greatly    Endangered and       Rare   Species
(T.I.G.E.R.S.),

                                            Plaintiff - Appellant,

          versus


MIKE JOHANNS, Secretary of Agriculture of the
United States of America,

                                             Defendant - Appellee.


Appeals from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, District Judge.
(4:06-cv-01008-TLW)
Submitted:   January 30, 2008           Decided:   February 12, 2008


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Raymond C. Fischer, William S. Duncan, DUNCAN, CROSBY & MARING,
LLC, Georgetown, South Carolina, for Appellant. Reginald I. Lloyd,
United States Attorney, Jimmie Ewing, Assistant United States
Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                - 2 -
PER CURIAM:

           Bhagavan   Antle   appeals    the   district   court’s   orders

denying his motions for preliminary injunction and summary judgment

and granting Appellee’s motion for summary judgment in his civil

action.   We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.    Antle v. Johanns, No. 4:06-cv-01008-TLW (D.S.C. Mar. 1 &

June 6, 2007).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                AFFIRMED




                                 - 3 -